Citation Nr: 0906731	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  06-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a sleep disorder, claimed as sleep apnea, and 
if so whether service connection is warranted.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a psychiatric disorder, to include anxiety and 
depression.  

3.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for residuals of a fractured right fifth finger.  

4.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right elbow disorder.

5.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right shoulder disorder.

6.  Entitlement to service connection for right cubital 
syndrome.  

7.  Entitlement to a temporary total evaluation for treatment 
of a service-connected disability requiring convalescence 
pursuant to 38 C.F.R. § 4.30.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 
1967.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from May 2005 and January 2006 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The Board observes that the issues addressed in the May 2005 
rating action included the denial of increased rating claims 
for laceration residuals of the right thumb, right ring 
finger and right fifth finger.  A Notice of Disagreement 
(NOD) was filed with that determination in June 2005 and a 
Statement of the Case (SOC) addressing these claims was 
issued by VA in October 2005.  However, there was no timely 
substantive appeal filed as to any of these claims, the 
Veteran and his representative not having listed these issues 
among the other issues which were specifically identified on 
the substantive appeal form filed in October 2005.  
Accordingly, those claims are not in appellate status and 
will not be addressed by the Board herein.

The issues addressed in the January 2006 rating action 
included a claim of whether new and material evidence had 
been presented to reopen a claim of entitlement to service 
connection for an unspecified bone disorder, which the RO 
declined to reopen.  An NOD was filed with that determination 
in February 2006 and an SOC addressing this claim was issued 
by VA in August 2006.  However, there was no timely 
substantive appeal filed as to this claim, the Veteran and 
his representative not having listed this issue among the 
other issues which were specifically identified in a 
September 2006 statement which was accepted as a substantive 
appeal.  Accordingly, as that claim is not in appellate 
status and it will not be addressed by the Board herein.

In an August 2007 rating action , the RO denied service 
connection for right cubital syndrome and entitlement to a 
temporary total evaluation for treatment of a service-
connected disability requiring convalescence pursuant to 38 
C.F.R. § 4.30.  After receiving notice of the denial of those 
claims, the Veteran filed what amounts to a timely NOD with 
those claims, necessitating additional action.  This matter 
will be further addressed in the Remand portion of this 
document.

The issues of entitlement to service connection for right 
cubital syndrome and entitlement to a temporary total 
evaluation for treatment of a service-connected disability 
requiring convalescence pursuant to 38 C.F.R. § 4.30, being 
remanded are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed rating decision issued in April 1993, 
the RO continued the denial of service connection for sleep 
and psychiatric disorders.

2.  The evidence associated with the claims file subsequent 
to the April 1993 rating decision relates to an unestablished 
fact necessary to substantiate the claim for a sleep disorder 
and raises a reasonable possibility of substantiating the 
claim.

3.  The competent medical evidence does not show that the 
Veteran incurred or aggravated a chronic sleep disorder, 
claimed as sleep apnea, during or as a result of active duty.

4.  There has been no evidence received since the April 1993 
rating decision, which by itself or in conjunction with 
previously considered evidence, relates to an unestablished 
fact necessary to substantiate the service connection claim 
for a psychiatric disorder.

5.  A July 1979 rating decision severed service connection 
for residuals of a fractured fifth finger of the right hand.  
An April 1981 Board decision denied restoration of service 
connection for residuals of a fractured fifth finger of the 
right hand. 

6.  Evidence added to the record since the April 1981 Board 
decision when viewed by itself or in the context of the 
entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for residuals of a 
fractured fifth finger of the right hand.

7.  An April 1981 Board decision denied service connection 
for residuals of a right elbow injury.

8.  Evidence added to the record since the April 1981 Board 
decision when viewed by itself or in the context of the 
entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a right elbow 
disorder.

9.  A June 1981 rating decision denied service connection for 
a right shoulder disorder.

10.  Evidence added to the record since the June 1981 rating 
decision when viewed by itself or in the context of the 
entire record, does not relate to a fact not previously 
established that is necessary to substantiate the claim, nor 
does it raise a reasonable possibility of substantiating the 
claim of entitlement to service connection for a right 
shoulder disorder.  


CONCLUSIONS OF LAW

1.  The April 1993 rating decision, which continued the 
denial of service connection for sleep and psychiatric 
disorders is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.104 (2008).

2.  Evidence received subsequent to the April 1993 rating 
decision relating to the service connection claim for a sleep 
disorder is new and material, and the claim is reopened.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).

3.  Service connection for sleep disorder, claimed as sleep 
apnea, is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2008).

4.  Evidence received subsequent to the April 1993 rating 
decision relating to the service connection claim for a 
psychiatric disorder is not new and material, and the claim 
is not reopened. 38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).   

5.  The Board's April 1981 decision denying restoration of 
service connection for residuals of a fractured fifth finger 
of the right hand and denying service connection for a right 
elbow disorder is final.  38 U.S.C.A. §§ 7103, 7104 (West 
2002); 38 C.F.R. §§ 20.1100, 20.1104 (2008).

6.  Evidence received subsequent to the April 1981 Board 
decision is not new and material, and the service connection 
claims for residuals of a fractured fifth finger of the right 
hand and for a right elbow disorder are not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 
(2008).

7.  The June 1981 rating decision which denied service 
connection for a right shoulder disorder is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.104 
(2008).

8.  Evidence received subsequent to the June 1981 rating 
decision relating to the service connection claim for a right 
shoulder disorder is not new and material, and the claim is 
not reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 
38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties To Notify And Assist

In accordance with the Veterans Claims Assistance Act of 2000 
(VCAA), notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  The notice must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  (The Board 
notes that 38 C.F.R. § 3.159 was revised, effective May 30, 
2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Additionally, this notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.

Concerning applications to reopen claims that have been the 
subject of a prior final denial by VA, nothing pertaining to 
the duty to assist claimants shall be construed to require VA 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured.  38 U.S.C.A. § 
5103A (f).  To provide adequate notice with regard to a claim 
to reopen, VA must look at the bases for the denial in the 
prior decision and respond with a notice letter that 
describes what evidence would be necessary to substantiate 
the element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).

In this case, the Board concludes that the notice 
requirements of the VCAA have been satisfied with respect to 
the claims on appeal being addressed in this decision.  The 
Board observes that the Veteran was informed of the relevant 
law and regulations pertaining to his applications to reopen 
all of the service connection claims on appeal in March and 
November 2005 letters from VA.  These letters informed the 
Veteran his service connection claims on appeal were all 
previously denied in decisions which are final, and that in 
order for VA to reconsider his claims, he must submit "new 
and material evidence."  Specifically, he was advised that 
new evidence consists of evidence in existence that has been 
submitted to the VA for the first time.  Material evidence 
was explained as additional information that must relate to 
an unestablished fact necessary to substantiate your claim.  
The letters further informed the Veteran that new and 
material evidence must raise a reasonable possibility of 
substantiating the claims.  With regard to describing what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient in the previous denial, the letters 
advised the Veteran that VA needed evidence showing that the 
conditions previously denied existed from military service to 
the present time.  Accordingly, the Board concludes that this 
satisfied the notice requirement with regard to the 
applications to reopen the previously denied claims.  Kent, 
20 Vet. App. at 10.  

The RO also informed the Veteran of VA's duty to assist him 
in the development of evidence pertinent to his claims in the 
2005 letters, wherein the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining relevant 
records from any Federal agency, which may include medical 
records from the military, from VA hospitals (including 
private facilities where VA authorized treatment), or from 
the Social Security Administration.  With respect to private 
treatment records, the letter informed the Veteran that the 
VA would make reasonable efforts to obtain private or non-
Federal medical records, to include records from State or 
local governments, private doctors and hospitals, or current 
or former employers.  Furthermore, the VA included copies of 
VA Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.

The Veteran also received notification with regard to the 
five elements of a service-connection claim, i.e., (1) 
veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date, 
in March 2006.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Following that notice, subsequent adjudication of 
the claims on appeal was undertaken in April 2006, January 
2007 and May 2008.  Prickett v. Nicholson, 20 Vet. App. 370, 
377-78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing 
notification letter after decision and readjudicating claim 
and notifying claimant of such readjudication in the 
statement of the case).  In sum, the record indicates that 
the Veteran received appropriate notice pursuant to the VCAA.

        Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).  The Veteran's service 
treatment records (STRs) have been obtained as well as 
identified VA and private treatment records and records from 
the Social Security Administration.  Statements from the 
Veteran are also on file.  

VA has no specific duty to conduct an examination with 
respect to the claims requiring new and material evidence 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a 
claim to reopen only if new and material evidence is 
presented or secured.  Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) 
(holding that VA need not provide a medical examination or 
medical opinion until a claim is reopened).  See also 
Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that 
adequacy of VA medical examination mooted upon Board's 
determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant 
had not presented new and material evidence.)

Accordingly, the Board finds that under the circumstances of 
this case, VA has satisfied the notification and duty to 
assist provisions of the VCAA and that no further actions 
need be undertaken on the Veteran's behalf.  All appropriate 
due process concerns have been satisfied.  See 38 C.F.R. § 
3.103 (2008).

Factual Background and Legal Analysis

In order to reopen a claim which has been denied in a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  For applications filed after 
August 29, 2001, as were the applications to reopen the 
claims addressed herein, new and material evidence means 
evidence not previously submitted to agency decision makers; 
which relates, either by itself or when considered with 
previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so determine, regardless of any previous 
determination as to the presentation of new and material 
evidence made by the AOJ/RO.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is evidence that a chronic disease, including 
arthritis and psychoses, manifests to a degree of 10 percent 
or more within one year of leaving service, such disability 
shall be granted service connection on a presumptive basis.  
38 C.F.R. § 3.307, 3.309 (2008).

Service connection may be granted for disability that is 
proximately due to, the result of, or aggravated by, a 
service-connected disability.  38 C.F.R. § 3.310(a) (2008); 
Allen v. Brown, 7 Vet. App. 439 (1995).  The provisions of 38 
C.F.R. § 3.310 were amended, effective from October 10, 2006; 
however, the new provisions require that service connection 
not be awarded on an aggravation basis without establishing a 
pre-aggravation baseline level of disability and comparing it 
to current level of disability.  71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  The stated intent of the change was merely to 
implement the requirements of Allen v. Brown, 7 Vet. App. 439 
(1995).  

	A.  Sleep Disorder and a Psychiatric Disorder

The most recent final denial of the service connection claims 
for sleep and psychiatric disorders was in an April 1993 
rating action.  Because the Veteran did not appeal that 
decision, it is final and not subject to revision on the same 
factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104(a).  
In January 2005, the Veteran filed to reopen the claims.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  With these considerations, the Board has 
reviewed the record, with particular attention to the 
evidence received since the final April 1993 decision.  

The evidence associated with the Veteran's file at the time 
that the April 1993 rating decision was issued included: 
service treatment records (STRs), a statement from the 
Veteran dated in January 1980, VA medical records and a June 
1979 medical statement.  

The STRs are entirely negative for any indication of or 
psychiatric disorder.  The STRs do reflect that the Veteran 
complained of sleep impairment in October 1966 which was 
diagnosed as insomnia.  Complaints of difficulty sleeping and 
sleeplessness were documented in entries dated in January and 
February 1967 and medication was prescribed.  The March 1967 
separation examination report revealed no neurological or 
psychiatric abnormalities and there was no mention of a sleep 
disorder.  

VA medical records include an entry dated in October 1978 
reflecting that anxiety neurosis had been diagnosed and a 
December 1978 entry documenting the Veteran's complaints of 
severe nervousness.  

In a statement provided in January 1980, the Veteran 
explained that he had been seeing a psychiatrist since 1979 
and had been taking various sleeping pills/medication to aid 
sleeping since 1966 when he was involved in an automobile 
accident during service.   

The file contains a VA medical statement dated in 1979 
indicating that the Veteran had been seen on numerous 
occasions for nervousness for which he took medication.  A VA 
mental health record dated in October 1979 indicates that the 
Veteran slept for about 5 hours a night and worked irregular 
hours.  Anxiety was diagnosed.  VA records dated from 1987 to 
1992 include documented diagnoses of depressive disorder and 
anxiety disorder and document occasional complaints of 
tiredness/poor sleep.  

The Veteran filed to reopen service connection claims for 
sleeping and psychiatric disorders in September 1992, (both 
of these conditions were the subject of prior final RO 
decisions denying those claims).  The RO continued the denial 
of the claims in a rating action issued in April 1993, 
explaining that there was no indication in the STRs of the 
incurrence of any nervous/psychiatric disorder in service.  
The Veteran was notified of that decision in April 1993 and 
did not appeal it.  He filed to reopen those claims in 
January 2005.   

A VA medical record dated in April 2005 reflects that the 
Veteran complained of chronic sleep problems since his period 
of service.  Impressions of schizophrenia, dementia and 
insomnia were made at that time and repeatedly throughout 
2005 and 2006.  When evaluated in May 2006, the Veteran 
complained of continued sleep problems and it was noted that 
a sleep study consultation was recommended.  Impressions of 
schizophrenia, insomnia and rule out a sleep disorder/apnea 
were made.  An entry dated in October 2006 reflects that the 
Veteran asked that it be documented in his records that his 
depression was linked to a right hand injury sustained as a 
result of a motor vehicle accident which occurred during 
service.  The examiner indicated that she could not make that 
determination.  Impressions of schizophrenia vs. 
schizoaffective disorder, dementia and insomnia were 
diagnosed.  A sleep study conducted in September 2006 
revealed that the Veteran had mild sleep disorder breathing, 
not otherwise specifically diagnosed.  

A December 2006 VA record reflects that the Veteran requested 
an appointment with a psychiatrist asking for an opinion 
linking his diagnosed psychiatric disorder with a motor 
vehicle accident which occurred in service in 1966.  The 
entry reflected that the Veteran reported having chronic 
depression and nightmares since the accident and he reported 
that a friend had been hurt in the accident.  The 
psychiatrist observed that the mental health notes had not 
referenced this incident and that the Veteran had a history 
of alcohol abuse and dementia.  The psychiatrist opined that 
he did not know if the accident was related to the Veteran's 
depression. 

Social Security records were added to the file in 2006.  That 
evidence included a decision issued in September 1990 
indicating that the Veteran's disabilities, assessed as 
severe depression and anxiety (primary diagnosis) and 
musculoskeletal pain (secondary diagnosis), had rendered him 
disabled from July 1986.  Medical records revealed that the 
Veteran was involved in accidents in January 1982 in his 
capacity as a truck driver and later in August 1984, which 
resulted in significant injuries to the cervical and lumbar 
spine.  The evidence on file also included a June 1990 
private medical statement of Dr. F., who indicated that the 
Veteran had an established work related major depressive 
disorder with chronic low back and leg pain which precluded 
him from working.  

VA records dated in 2007 and 2008 continue to show treatment 
for schizoaffective disorder and dementia.  

Analysis

With respect to the claim for a sleep disorder, the Board 
concludes that new and material evidence has been received.  
Specifically, the evidence on file prior to the final 1993 
rating decision included STRs documenting complaints of 
sleeplessness and a diagnosis of insomnia.  The evidence 
added to the file since 1993 includes VA clinical records 
dated from 2005 forward also documenting the Veteran's 
complaints of sleep problems and diagnosing of insomnia.  The 
aforementioned evidence received since the April 1993 
decision is new in that it was not previously of record.  
Moreover, the clinical evidence documenting a currently 
diagnosed sleep disorder, insomnia, relates to an 
unestablished fact necessary to substantiate the claim and 
that evidence is therefore also material.  

Having reopened this claim, the next step for the Board in 
this case is to assess the new and material evidence in the 
context of the other evidence of record and make new factual 
determinations.  See Masors v. Derwinski, 2 Vet. App. 181, 
185 (1992) (quoting Godwin v. Derwinski, 1 Vet. App. 419, 425 
(1991), and Jones v. Derwinski, 1 Vet. App. 210, 215 (1991)).  
A finding of "new and material" evidence does not mean that 
the case will be allowed, just that the case will be reopened 
and new evidence considered in the context of all other 
evidence for a new determination of the issue.

The Board has considered whether adjudicating this claim on a 
de novo basis at this time would prejudice the Veteran.  This 
issue was addressed by the Court in Sutton v. Brown, 9 Vet. 
App. 553 (1996).  In Sutton, the Court stated, in pertinent 
part:

Although the veteran may have argued the merits of 
his claim before the Board, reviewed the 
[independent medical opinion], submitted additional 
evidence in rebuttal, and stated that he had 
nothing further to present, the Board was 
nevertheless required under Bernard, to ask the 
veteran if he objected to Board adjudication in the 
first instance. [citations omitted].  
Alternatively, failing to make that inquiry of the 
veteran, the [Board] decision should, under 
Bernard, have explained, as part of its statement 
of reasons or bases, why there was no prejudice to 
the veteran from its adjudication of the claim on 
the merits without first remanding the matter to 
the RO.  Id. at 565.

Under Bernard, the Board must determine if the Veteran has 
been given both adequate notice of the need to submit 
evidence or argument and to address that question at a 
hearing, and whether, if such notice has not been provided, 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet. App. 384, 393 (1993).

In this case, the Veteran has been provided with pertinent 
laws and regulations regarding service connection, the issue 
before the Board at this time.  He has been given the 
opportunity to review the evidence of record and submit 
arguments in support of his claim.  The Veteran's arguments 
show that he has actual knowledge of why his claim was denied 
in 1993, and therefore he has knowledge of what evidence is 
required to substantiate the claim now.  Indeed, his 
arguments have primarily focused on the issue of service 
connection, and not specifically on whether new and material 
evidence has been submitted.  Thus, the Board finds that the 
Veteran would not be prejudiced by the adjudication of his 
claim at this time.  Accordingly, there is no basis for an 
additional delay in the adjudication of this case and the 
Board will proceed with the adjudication of the claim of 
entitlement to service connection for a sleep disorder.

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In the present case, the STRs reflect that the Veteran 
complained of sleep impairment and that insomnia was 
diagnosed in service.  Current medical evidence dated from 
2005 forward reflects that the Veteran had complaints of 
sleep impairment and that insomnia is currently diagnosed.  
Some clinical records dated from 2005 forward also document 
the Veteran's reports of chronic sleep impairment since 
service.  Significantly, although the Veteran underwent a 
sleep study in 2006 and an assessment of "mild sleep 
disorder breathing" was made at that time, sleep apnea was 
not diagnosed at that time or at ant time during or post 
service.  In any case, assuming without conceding that "mild 
sleep disorder breathing" is a diagnosed sleep disorder, no 
medical evidence has been presented that links it to service.

The Board recognizes that the Veteran does have a currently 
manifested sleep disorder, diagnosed as insomnia.  While 
there is certainly competent medical evidence of a current 
sleep disorder, there is no evidence of record of a medical 
nexus between service and that disorder.  See Hickson, 12 
Vet. App. at 253.  To date the record contains no competent 
medical evidence or opinion which establishes or even 
suggests that an etiological relationship exists between the 
Veteran's currently manifested insomnia and his period of 
service or any service-connected disorder.  A requirement for 
a showing of such a relationship has been repeatedly 
reaffirmed by the Court of Appeals for the Federal Circuit, 
which has held that a Veteran seeking disability benefits 
must establish the existence of a disability and a connection 
between the Veteran's service and the disability claimed.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

The Veteran reports chronicity of sleep impairment since 
service.  Post-service, the file contains documentation of 
some periodic complaints of sleep impairment.  However, the 
Board observes that nearly every complaint of sleep 
impairment is made in conjunction with complaints of a 
psychiatric disorder.  Although, service connection is not 
currently in effect for any psychiatric disorder, the Board 
observes that "chronic sleep impairment" is one of the 
enumerated criteria under the General Formula for rating 
mental disorders.  38 C.F.R. § 4.130 (2008), Codes 9201-9435.  
Logically, these factors support a conclusion that the 
Veteran's manifestations of sleep impairment are part and 
parcel of his currently diagnosed and non-service connected 
psychiatric disorder.  

The Board does not question the Veteran's sincerity in his 
belief that he incurred a chronic sleep disorder in or as a 
result of his service.  While he is certainly competent to 
relate events in service and after service, and to describe 
the extent of his current symptomatology, there is no 
evidence that he possess the requisite medical training or 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's service connection claim 
for a sleep disorder.  Although the Veteran is entitled to 
the benefit of the doubt where the evidence is in approximate 
balance, the benefit of the doubt doctrine is inapplicable 
where, as here, the preponderance of the evidence is against 
the claim.  See generally Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).  The benefit sought on appeal is therefore denied.

With respect to the service connection claim for a 
psychiatric disorder, after reviewing the record, the Board 
finds that the additional evidence received since the final 
April 1993 rating decision is not new and material within the 
meaning of 38 C.F.R. § 3.156(a).  There has been no evidence 
received since the April 1993 rating decision which by itself 
or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate 
the service connection claim for psychiatric disorder.  
Specifically, the record still lacks any evidence which 
establishes or even suggests that an etiological relationship 
exists between any currently manifested psychiatric disorder 
and service or any service-connected disorder.

Essentially, the evidence presented for the record since the 
1993 rating decision pertains to the current complaints and 
symptomatology of a psychiatric nature without reference to 
an etiological relationship to service, or a service-
connected disorder.  In Morton v. Principi, 3 Vet. App. 508 
(1992), the Court held that medical records merely describing 
the veteran's current condition are not material to the issue 
of service connection and are not sufficient to reopen a 
claim for service connection based upon new and material 
evidence.  In a related case, the Court held that medical 
evidence which merely documents continued diagnosis and 
treatment of disease, without addressing the crucial matter 
of medical nexus (i.e., a connection to an in-service event), 
does not constitute new and material evidence.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. 
App. 277, 280 (1994).

The evidence associated with the Veteran's VA claims folder 
since 1993 includes a private medical statement of Dr. F. 
dated in June 1990 indicating that the Veteran had an 
established (post-service) work-related major depressive 
disorder.  This evidence, although new, is not material.  See 
Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that 
is unfavorable to a claimant is not new and material).  The 
file contains no other new evidence which in any way 
establishes or even suggests that an etiological relationship 
exists between a currently diagnosed psychiatric disorder (to 
include schizoaffective disorder) and service or any service-
connected condition.  

The Veteran's statements and contentions regarding his 
opinion that an etiological relationship exists between a 
claimed psychiatric disorder and service (to include any 
incident therein) or any service-connected disorder are 
essentially cumulative and redundant of contentions made 
prior to the April 1993 rating decision, and thus are not 
new.  38 C.F.R. § 3.156(a); Vargas-Gonzales v. West, 12 Vet. 
App. 321 (1999).  Moreover, as a layman, the Veteran lacks 
the competence to provide a probative opinion on the medical 
diagnosis or etiology of his currently claimed condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  In 
Moray v. Brown, 5 Vet. App. 211, 213 (1993), the Court opined 
that lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under 38 U.S.C.A. § 5108.

Obviously, except for duplicative evidence; clinical records, 
documents and statements provided for the record since the 
April 1993 final rating decision (particularly those dated 
thereafter) are new in that they were not previously of 
record.  However, absent even a suggestion in that evidence 
of an etiological relationship between the current claimed 
psychiatric disorder and service or a service-connected 
disorder, this evidence fails to relate to an unestablished 
fact necessary to substantiate the claim, and it therefore is 
not material.

Accordingly, the Board finds that the evidence presented 
subsequent to the April 1993 rating decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), and 
provides no basis to reopen the Veteran's service connection 
claim for a psychiatric disorder.  38 U.S.C.A. § 5108.  
Because the Veteran has not fulfilled the threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable and the claim remains denied.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

	B.  Fracture Residuals Right 5th Finger/Right 
Elbow/Right Shoulder

The Board points out that in a rating action issued in 
November 1976, service connection was initially granted for 
residuals of a fracture of the right 5th finger; but was 
severed in a rating action issued in July 1979.  In an April 
1981 decision, the Board denied restoration of service 
connection for a fracture of the right fifth finger and 
denied service connection for a right elbow disorder.  The 
appellant was provided a copy of the April 1981 decision, and 
the Board's decision on those matters is final.  See 38 
U.S.C.A. §§ 7103, 7104(b); 38 C.F.R. § 20.1100.

A rating action issued in June 1981 represents the most 
recent final denial of the service connection claim for a 
right shoulder disorder.  Because the Veteran did not appeal 
the aforementioned decision after being notified of it in 
June 1981, it is final and not subject to revision on the 
same factual basis.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
3.104(a).  

In essence, the reason given for the denial of service 
connection for disorders of the right 5th finger, right elbow 
and right shoulder in final RO and Board decisions issued in 
1981 was that the disabilities claimed were not shown by the 
evidence.  

In November 2005, the Veteran filed to reopen the claims.  As 
noted, despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is furnished with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  With these considerations, the Board has 
reviewed the record, with particular attention to the 
additional evidence received since the final 1981 Board and 
rating decisions identified above.  

The evidence associated with the Veteran's claims file at the 
time that the 1981 Board decision and rating action were 
issued includes STRs, VA examination reports of 1977 and 
1978, private and VA clinical records dated from 1977 to 
1979, and a November 1978 private medical statement.  

The STRs reflect that the Veteran was involved in an 
automobile accident in August 1966 sustaining injuries to the 
right hand and chest.  Multiple lacerations on the right hand 
were sustained and sutured.  X-ray films taken in August 1966 
revealed no fracture of the right fifth finger.  On 
examination conducted 2 days after the accident, the right 
hand had full range of motion and was not painful.  The 
Veteran experienced infections in the fingers of the right 
hand which were treated and redressed.  By the end of August 
1966, the right hand lacerations were healing well and the 
sutures were removed.  The March 1967 separation examination 
report revealed that clinical evaluation of the upper 
extremities was normal and the Veteran denied having any 
finger or joint problem or any elbow or shoulder pain.  

Post-service VA records include a December 1976 report 
showing that X-ray films of the right shoulder and hand were 
normal.  

A December 1977 VA examination report reflects that the 
Veteran complained of a 5-year history of right hand problems 
including weakness, numbness and sensory impairment.  He 
reported that the right hand had been injured as a result of 
a 1966 motor vehicle accident.  The examiner could no find 
any evidence of neurological disease and recommended that 
nerve conduction studies (NCS) be undertaken.  NCS revealed 
findings suggestive of right ulnar neuropathy of the elbow.   

VA records dated in March 1978 document the Veteran's 
complaints of neck, shoulder and back pain and noted a 
history of gouty arthritis.  

Dr. O. provided a medical statement dated in November 1978 
indicating that the Veteran complained of numbness in the 
right 5th finger and hand.  The doctor indicated that the 
complaints could be due to carpal tunnel syndrome, peripheral 
neuritis or arthritis, or psycho-neurosis.

In a July 1979 rating action service connection was 
established for healed lacerations of the right thumb, 4th 
finger and 5th finger, each of which was assigned a separate 
non-compensable evaluation.  

A VA record dated in November 1979 indicated that the Veteran 
had possible superficial tendon lacerations of the 4th and 5th 
right fingers.

The evidence added to the file since the 1981 final Board and 
rating decisions were issued includes a report of a VA 
examination of the hand conducted in April 2005 at which time 
traumatic injury to the right hand with resultant objective 
weakness was diagnosed.  Another VA examination of the hand 
was conducted in August 2005.  Physical examination revealed 
old healed incisions and no obvious deformity of the digits 
with full range of motion of all of the digits on the right 
hand.  X-ray films of the fingers revealed mild radiocarpal 
degenerative joint disease of the right hand without 
limitation of motion (as diagnosed).   

VA records include an April 2005 entry reflecting that 
Veteran complained of right shoulder pain and limitation of 
motion with poor upper extremity strength.  Unclear etiology 
of multiple vague symptoms was assessed and a referral to 
neurology was considered to address possible Parkinson's 
disease.

VA X-ray films of the right shoulder taken in August 2005 
revealed mild degenerative joint disease.  

Service connection for degenerative changes of the right 
thumb, 4th finger and 5th finger was granted in a September 
2005 rating action which was not appealed.  

Private nerve conduction and EMG studies done in September 
2005 revealed right carpal tunnel syndrome and right ulnar 
neuropathy of the elbow.  

VA records include a December 2005 orthopedic evaluation 
report in which the examiner opined that the Veteran's 
inability to close his right hand and his hand and elbow 
complaints were related to carpal tunnel syndrome and ulnar 
neuropathy.  

A VA MRI report dated in January 2006 revealed degenerative 
joint disease of the right shoulder and a tear that was not a 
full rotator cuff tear.  

A February 2006 VA orthopedic note indicated that the Veteran 
had complained of neck, right shoulder/elbow and wrist pain 
as well as subjective paresthesias of the entire right upper 
extremity.  The note indicated that an MRI of the cervical 
spine revealed multi-level cervical disease which had caused 
C-4-C5 cord changes with forminal stenosis greater on the 
right side.  It was speculated that the cervical spine 
symptomatology might be the etiology of the right upper 
extremity problems.  

The Veteran underwent right carpal tunnel release surgery in 
August 2006.  Right shoulder impingement syndrome was noted 
in an October 2006 record.  In February 2007 he underwent 
right ulnar nerve transposition for treatment of right 
cubital syndrome.  X-ray films of the right hand taken in 
December 2007 revealed no sign of acute fracture, dislocation 
of foreign bodies.  A February 2008 neurology consultation 
indicates that the Veteran had experienced neck and right 
shoulder problems.  The neurologist explained that the 
Veteran had cervical disk disease, but that it was difficult 
to explain the left arm weakness.  She opined that the right 
extremity weakness might be due to shoulder pain or was 
possibly cervicogenic.  

Social Security records were added to the file in 2006.  That 
evidence included a decision issued in September 1990 
indicating that the Veteran's disabilities, assessed as 
severe depression and anxiety (primary diagnosis) and 
musculoskeletal pain (secondary diagnosis), had rendered him 
disabled from July 1986.  The evidence used in making that 
determination includes a report of automobile accidents 
sustained in April 1974 and July 1974 resulting in 
neck/injuries of the cervical spine.  Additional evidence 
reveals that the Veteran was involved in accident in January 
1982 in his capacity as a truck driver and later in August 
1984, which resulted in significant injuries to the cervical 
and lumbar spine.

X-ray films of the right shoulder taken in May 2008 continued 
to show evidence of degenerative disease.  

Analysis

Since the issuance of the April 1981 Board decision denying 
restoration of service connection for residuals of a fracture 
of the left fifth finger, there has been no new and material 
evidence received warranted reopening of this claim.  As 
pointed out by the Board in that decision, the evidence of 
record at that time included STRs reflecting that X-ray films 
taken in 1966 specifically revealed no fracture of the right 
fifth finger, and it was determined that service connection 
which had been granted by virtue of a November 1976 rating 
action for a fractured right fifth finger was clearly and 
unmistakable erroneous.  

Following the issuance of the April 1981 Board decision, 
there has been no evidence presented which reflects that the 
right fifth finger was in fact fractured during service or 
which establishes or even suggests that the Veteran has 
residual disability of the right fifth finger which is (even 
possibly) due to a fracture in service.  X-ray films of the 
right hand (to include the right fifth finger) taken since 
1966 have consistently and without exception failed to reveal 
any evidence of fracture of the right fifth finger, in 
service or otherwise.  Essentially, the evidence received 
since the April 1981 Board decision fails to include: (1) 
evidence of service incurrence of an injury (fracture) of the 
right fifth finger; (2) current evidence of any clinical 
residuals of a fractured right fifth finger and (3) competent 
medical evidence or opinion etiologically linking a current 
disability of the right fifth finger to service or any 
incident therein.  Accordingly, there has been no evidence 
received since the April 1981 Board decision, which by itself 
or in conjunction with previously considered evidence, 
relates to an unestablished fact necessary to substantiate 
the service connection claim or raises any reasonable 
possibility of substantiating the claim.  

In summary, the Board concludes that new and material 
evidence has not been presented with which to reopen the 
service connection claim for residuals of a fracture of the 
right fifth finger.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156(a).  In the absence of the presentation of new and 
material evidence, the claim is not reopened and remains 
denied; no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

With respect to the claimed right elbow disorder, the 
evidence before the Board in April 1981 included STRs showing 
no involvement of the right elbow in conjunction with the 
automobile accident which occurred in August 1966.  The STRs 
were negative for any right elbow injury and the evidence 
reveals that it was not until 1977, about a decade after the 
Veteran's discharge from service, that a right elbow 
disability (assessed as right ulnar neuropathy of the elbow) 
was shown.  

Similarly, as pertains to the right shoulder claim, the 
evidence before the RO at the time the final rating action of 
June 1981 was issued including absolutely no diagnosis of a 
right shoulder disorder and it was on this basis that the 
claim was denied.  

Clinical evidence added to the file subsequent to the 1981 
Board decision contains clinical evidence dated in 2005 which 
revealed the presence of right ulnar neuropathy of the elbow, 
establishing the element of current disability.  Medical 
records added to the file subsequent to the 1981 rating 
decision include clinical evidence dated in 2005 which 
reflects that degenerative joint disease of the right 
shoulder was shown by X-ray films, again establishing the 
element of current disability as to this claim.  As such this 
evidence is clearly new.  

However, the new evidence received since the April 1981 Board 
decision and June 1981 rating action is not material.  To be 
material, the evidence must relate to a fact not previously 
established that is necessary to substantiate the claim, and 
when viewed in the context of the record as a whole, must 
raise a reasonable possibility of substantiating the claim.  
In essence, the evidence and records received for the file 
since the April 1981 Board decision and June 1981 fails to 
establish that any right elbow or shoulder injury or 
disability was sustained in service and fails to 
etiologically link currently diagnosed right elbow and 
shoulder disorders with the Veteran's period of service (to 
include any incident therein) or to a service-connected 
disorder.  

In essence, the newly received evidence pertaining to the 
right elbow and shoulder claims refers primarily to the 
continued evaluation and treatment of those conditions, i.e., 
the current diagnosis and severity, without reference to any 
etiological relationship between either of these conditions 
and service or a service-connected condition.  In Morton v. 
Principi, 3 Vet. App. 508 (1992), the Court held that medical 
records merely describing the Veteran's current condition are 
not material to the issue of service connection and are not 
sufficient to reopen a claim for service connection based 
upon new and material evidence.  In a related case, the Court 
held that medical evidence which merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus (i.e., a connection to an in- 
service event), does not constitute new and material 
evidence.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994).  To the extent 
that any medical opinions have been provided addressing the 
etiology of right elbow and/or shoulder disorders, none have 
implicated service or any service-connected disorder in this 
regard.  Overall, none of the evidence received for the 
record since the 1981 decisions at issue relates to an 
unestablished fact necessary to substantiate either claim and 
it is therefore not material.

To the extent the Veteran and his representative are merely 
reiterating arguments made previously when the claims were 
denied, this is not new evidence.  Cf. Bostain v. West, 11 
Vet. App. 124 (1998) (lay hearing testimony that is 
cumulative of previous contentions considered by decision 
maker at time of prior final disallowance of the claim is not 
new evidence).  Moreover, as a layman, the Veteran lacks the 
competence to provide a probative opinion on the medical 
diagnosis or etiology of his currently claimed conditions.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Hence, the Veteran's lay assertions of medical causation 
cannot serve as the predicate to reopen the claims under 38 
U.S.C.A. § 5108.  See Moray v. Brown, 5 Vet. App. 211, 213 
(1993).  

Accordingly, the Board finds that the evidence presented 
subsequent to the April 1981 Board decision and June 1981 
rating decision is not "new and material" as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
Veteran's service connection claims for disorders of the 
right elbow and right shoulder, respectively, under any 
theory of entitlement.  38 U.S.C.A. § 5108.  Because the 
Veteran has not fulfilled his threshold burden of submitting 
new and material evidence to reopen his finally disallowed 
claims, the benefit-of-the-doubt doctrine is not applicable 
and the claims remain denied.  See Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence having been received, the service 
connection claim for a sleep disorder is reopened and to this 
extent only, the appeal is granted. 

Entitlement to service connection for a sleep disorder, 
claimed as sleep apnea is denied.

New and material evidence not having been received, the 
service connection claim for a psychiatric disorder is not 
reopened and remains denied.

New and material evidence not having been received, the 
service connection claim for residuals of a fracture of the 
right fifth finger is not reopened and remains denied.

New and material evidence not having been received, the 
service connection claim for a right elbow disorder is not 
reopened and remains denied.

New and material evidence not having been received, the 
service connection claim for a right shoulder disorder is not 
reopened and remains denied.


REMAND

In August 2007, the RO issued a rating decision denying 
entitlement to service connection for right cubital syndrome 
and entitlement to a temporary total evaluation for treatment 
of a service-connected disability requiring convalescence 
pursuant to 38 C.F.R. § 4.30.  In August 2007, VA received 
statements from the Veteran and his representative expressing 
disagreement with that decision.  The Board believes that 
these August 2007 statements, particularly the one issued by 
the Veteran's representative, sufficiently meet the 
definition of a NOD.  A written communication from a claimant 
or his/her representative expressing dissatisfaction or 
disagreement with an adjudicative determination by the agency 
of original jurisdiction (here, the RO) and a desire to 
contest the result will constitute a NOD.  38 C.F.R. § 20.201 
(2008).  While special wording is not required, the NOD must 
be in writing and in terms that can be reasonably construed 
as a disagreement with that determination and a desire for 
appellate review.  Id.  A veteran must file a NOD with a 
determination by the agency of original jurisdiction within 
one year from the date that the RO mailed notice of the 
determination.  38 C.F.R. § 20.302(a).  There is no 
requirement in the regulation that the date of rating action 
at issue be specified in a NOD.  Here, the written statement 
provided by the Veteran's representative and received by VA 
in August 2007 was timely and clearly expressed 
dissatisfaction with the denial of both of the claims 
addressed in the August 2007 rating action, hence the 
statement is tantamount to a timely NOD.  38 C.F.R. § 20.201.

The filing of an NOD places a claim in appellate status.  The 
failure to issue a statement of the case in such a 
circumstance renders a claim procedurally defective and 
necessitates a remand.  See 38 C.F.R. §§ 19.9, 20.200, 20.201 
(2008).  To date, however, the RO has not issued an SOC with 
respect to these claims.  Under these circumstances, the 
Board has no discretion and is obliged to remand these claims 
to the RO for the issuance of an SOC.  See Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. 
App. 433, 436 (1997).  However, these claims will be returned 
to the Board after issuance of the SOC only if perfected by 
the filing of a timely substantive appeal.  See Smallwood v. 
Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The RO must provide the Veteran with a 
statement of the case addressing the 
claims of entitlement to service 
connection for right cubital syndrome and 
entitlement to a temporary total 
evaluation for treatment of a service-
connected disability requiring 
convalescence pursuant to 38 C.F.R. § 
4.30, which were denied in an August 2007 
rating action.  The Veteran and his 
representative are reminded that to vest 
the Board with jurisdiction over these 
issues, a timely substantive appeal must 
be filed.  38 C.F.R. § 20.202 (2008).  
If, and only if, the Veteran perfects the 
appeal as to one or both of the claims, 
the case must be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


